DETAILED ACTION
	This Office action is responsive to communication received 11/04/2021 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art references of record because it would not have been obvious to modify any of the prior art devices of record to include a golf club having a shaft and a golf club head in combination with a golf ball, with each of the golf club and the golf ball including the specific, claimed materials, in further combination with the specific, claimed structural configuration of the first, second and third round bars, a plurality of grooves on each of the first and second bars, with a weight increasing means as part of the third bar, in further combination with the specific arrangement of a heavy body filling a first space part and a hitting sound generating means located below the weight increasing means and within the third bar, with the shaft further including a second space part, an impacting body, an impacting protrusion and an elastic member, whereby the shaft and the golf club head are integrally or detachably connected. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711